D. LAMBERT, JUDGE,.
DISSENTING:
I respectfully .dissent. As KRS 147.620, the enabling statute at issue herein, does *156not contemplate an area planning commission with only one county member, when Campbell County withdrew from the NKAPC in 1984, the entity ceased to legally exist.
KRS 147.610 states that “[i]n any two (2) or more adjacent counties, one (1) of which has a city having a population of more than 50,000 and not more than 200,-000 inhabitants as declared by the last federal census, the various cities and the counties may consolidate their planning operations by establishing an area planning commission — ” (Emphasis added).
Finding the language of KRS 147.610 to be clear and unambiguous, I would reverse the Kenton Circuit Court’s order.